Citation Nr: 0400009	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-06 051	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether the rating of the veteran's service-connected otitis 
media was properly reduced from 50 percent to 10 percent, 
effective April 1, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reduced the disability rating for 
the veteran's otitis media from 50 percent to 10 percent.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  In a June 1955 rating decision, the RO granted service 
connection for residuals of otitis media and evaluated this 
disability as 10 percent disabling.

3.  A December 1999 rating decision increased the disability 
rating for otitis media to 50 percent, effective September 
29, 1999, based upon the degree of hearing loss.

4.  Audiological findings in August 2000 show that the 
veteran had Level II hearing in the right ear and Level III 
hearing in the left ear.

5.  By a letter dated in October 2000, the RO informed the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the prior 
evaluation from 50 percent to 10 percent.

6.  Audiological findings in November 2000 show that the 
veteran had Level I hearing in the right ear and Level III in 
the left ear.

7.  By a rating decision dated in January 2001 the RO reduced 
the rating for the veteran's otitis media to 10 percent, 
effective April 1, 2001.


CONCLUSION OF LAW

The reduction of the disability evaluation for otitis media 
to 10 percent, effective April 1, 2001, is proper, and 
restoration of a 50 percent evaluation is not warranted.  
38 U.S.C.A. §§ 1155, 1159, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.951, 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Codes 
6100 and 6201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the information necessary to substantiate his 
claim and whether he or VA bears the burden of producing or 
obtaining that evidence or information by means of the 
discussions in the January 2001 rating decision and the March 
2002 statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has obtained the 
veteran's private medical records, VA medical records, and 
has provided the veteran with several VA examinations to 
clarify the nature and etiology of the veteran's hearing 
loss.  Although the veteran has argued that the results of 
the November 2000 VA audiological examination are inaccurate, 
there is no objective evidence that the results are 
unreliable.  Further, the veteran has been afforded the 
opportunity to testify at a Travel Board hearing.  As such, 
VA's duties under the VCAA have been satisfied, and the case 
is ready for adjudication.

Factual Background.  In a June 1955 rating decision, the RO 
granted service connection for residuals of otitis media; 
this disability was evaluated as 10 percent disabling 
effective from January 1955.  

VA examination in November 1999 revealed that the veteran had 
an average decibel loss of 61.25 for the right ear and 72.5 
for the left ear for the frequencies of 1000, 2000, 3000, and 
4000 Hz.  Speech recognition scores using the Maryland CNC 
word list were 48 percent correct for the right ear and 56 
percent correct for the left ear.

In a December 1999 rating decision, the RO increased the 
rating for the veteran's otitis media to 50 percent, 
effective September 29, 1999.

In July 2000, the veteran submitted medical evidence in 
support of his claim for increased compensation for hearing 
loss.  The medical evidence submitted by the veteran 
consisted of a statement from J. T. Hunt, M.D., dated in June 
2000, and the report of an audiogram done in June 2000.  Dr. 
Hunt reported that the veteran complained of progressive 
hearing loss.  The veteran also reported significant trouble 
with ear infections during service and shortly thereafter.  
He was issued hearing aids recently which he wore 
intermittently.  Objective examination revealed abnormal 
tympanic membranes.  No middle ear fluid was noted.  The 
audiogram revealed mixed hearing loss with a low frequency 
conductive component and high frequency sensory neural 
hearing loss.  Speech discrimination was 92 percent correct 
for the right ear and 96 percent correct for the left ear on 
speech audiometry.

The veteran underwent a VA audiological examination in 
November 1999.  During the audiological evaluation, pure tone 
air conduction threshold levels, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
25
30
45
30
Left
25
35
45
65
43

Speech audiometry revealed that speech recognition was 88 
percent correct in the right ear and 80 percent correct in 
the left ear.  The examiner diagnosed the veteran with 
moderate to severe mixed hearing loss bilaterally.  He 
further indicated that test conditions during this evaluation 
were quiet and the veteran's reliability was good.

In a September 2000 rating action, the RO proposed a 
reduction of the veteran's rating for otitis media to 10 
percent.  In a letter dated in the following month, the RO 
informed the veteran of the proposed reduction from 50 
percent to 10 percent, which was based on the August 2000 VA 
examination and private treatment records, dated in June 
2000.  The veteran was given 60 days in which to submit 
evidence as to why the reduction should not be made, and 30 
days in which to request a hearing on the matter.

The veteran submitted reports from R. H. Funke, M.D., dated 
in October 1999 and November 2000, but they did not address 
the veteran's hearing loss.  They did, however, reflect that 
the veteran had tinnitus "of long duration."  A treatment 
report dated in December 1999 reflected that the veteran used 
hearing aids.

The veteran underwent another VA audiological examination in 
November 2000.  During the audiological evaluation, pure tone 
air conduction threshold levels, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
25
30
40
29
Left
25
35
35
70
41

Speech discrimination ability was 96 percent for the right 
ear and 76 percent for the left ear.  

In a January 2001 rating decision, the RO reduced the 
veteran's rating for otitis media to 10 percent, effective 
from April 1, 2001.

Outpatient treatment records from the Mountain Home VAMC, 
dated from January 2002 to October 2002, indicate that the 
veteran wore hearing aids, but reflect no further findings or 
treatment with respect to hearing loss.

Analysis.  In a September 2000 rating action, the RO proposed 
reducing the rating for the veteran's otitis media from 50 
percent to 10 percent based on VA audiological findings in 
August 2000.  The veteran was notified of the RO's intent to 
reduce his 50 percent rating by letter dated October 3, 2000.  
In the letter, the veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. 
§ 3.105(e)(i).  By a letter dated in January 2001, the RO 
informed the veteran of the decision to reduce his rating for 
otitis media to 10 percent, effective April 1, 2001.

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. 
§ 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service-
connected otitis media, the Board must now address whether VA 
has met its burden of proving that the reduction was 
warranted.

The veteran's 50 percent rating was made effective on 
September 29, 1999, and continued in effect until March 31, 
2001.  Since the evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. 
§ 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  
These provisions also do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

Under 38 C.F.R. § 4.87, Diagnostic Code 6201, pertaining to 
chronic nonsuppurative otitis media with effusion (serous 
otitis media), evaluation is accomplished by reference to 
Diagnostic Code 6100, pertaining to hearing impairment.

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment. Under its provisions, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determined the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determined the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
numeral.  38 C.F.R. § 4.86.

As set forth above, on VA audiometric examination conducted 
in August 2000, the average pure tone hearing threshold 
level, as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, was 30 for 
the right ear and 43 for the left ear.  Speech discrimination 
ability was 88 percent for the right ear and 80 percent for 
the left ear.  These findings are consistent with Level II 
hearing in the right ear and Level III hearing in the left 
ear.  A noncompensable disability rating is assigned for 
hearing loss when hearing acuity is Level III for the poorer 
ear and Level II for the better ear.  38 C.F.R. § 4.85, 4.87, 
DC 6100.

On VA audiometric examination conducted in November 2000, the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, was 30 for the right ear and 43 for 
the left ear.  Speech discrimination ability was 96 percent 
for the right ear and 76 percent for the left ear.  These 
findings are consistent with Level I hearing in the right ear 
and Level III hearing in the left ear.  A noncompensable 
disability rating is assigned for hearing loss when hearing 
acuity is Level III for the poorer ear and Level I for the 
better ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  As such, both 
this examination and the August 2000 examination support the 
reduction.

Even though medical records reflect that the veteran uses a 
hearing aid, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).  Because the veteran's otitis media has 
rated at 10 percent or higher since January 1955, it is 
protected at that level from any decrease.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board finds that a 
preponderance of the evidence supports the reduction of the 
rating for the veteran's service-connected otitis media from 
50 percent to 10 percent.  As such, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

The reduction of the disability rating for otitis media, 
effective April 1, 2001, is proper, and restoration of a 50 
percent rating is not warranted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



